387 F.2d 263
Lloyd F. SHEEHAN, Appellant,v.Dr. George J. BETO, Director, Texas Department of Corrections, Appellee.
No. 24902.
United States Court of Appeals Fifth Circuit.
December 21, 1967.

Lloyd F. Sheehan, pro se.
Allo B. Crow, Asst. Atty. Gen., Austin, Tex., Stanley C. Kirk, Dist. Atty., Wichita Falls, Tex., Crawford C. Martin, Atty. Gen., of Texas, George M. Cowden, First Asst. Atty. Gen., A. J. Carubbi, Jr., Staff Legal Asst. Atty. Gen., R. L. Lattimore, Asst. Atty. Gen., Austin, Tex., for appellee.
Before MARIS,* THORNBERRY and AINSWORTH, Circuit Judges.
PER CURIAM:


1
Appellant seeks habeas corpus relief from a robbery conviction for which a sentence of ninety-nine years was imposed on January 8, 1962, predicated upon waiver of jury trial and a plea of guilty. Appellant contends that his arrest was without a warrant and without probable cause; that he was deprived of sentencing by a jury; and that his plea of guilty had been coerced by threats and improper promises.


2
Appellant has failed to avail himself of the Texas habeas corpus remedy provided by Article 11.07 of the Vernon's Ann.Texas Code of Criminal Procedure. Carroll v. Beto, 5 Cir., 1967, 379 F.2d 329; Ex parte Young, Texas Criminal Appeals, decided on September 14, 1967, 418 S.W.2d 824. Therefore, the judgment of the district court is hereby


3
Affirmed.



Notes:


*
 Of the Third Circuit, sitting by designation